Citation Nr: 1451023	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-02 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a chronic lumbar strain.

2.  Entitlement to a rating higher than 10 percent for a chronic right ankle sprain.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to January 1995.

This is an appeal to the Board of Veterans' Appeals (Board/BVA) is from January 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence relating to the Veteran's service-connected disabilities, consisting of additional lay statements from him and private medical treatment records, was received in September 2013 and April 2014 after issuance of the most recent Statement of the Case (SOC) or Supplemental SOC (SSOC).  But he waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2014). 

The Veteran since has submitted another statement in September 2014 indicating he is withdrawing his TDIU claim, so the Board is summarily dismissing this claim, though, unfortunately, remanding, rather than immediately deciding, his remaining claims for higher ratings for his service-connected back and ankle disabilities because they require further development.


FINDING OF FACT

In a written statement received in September 2014, the Veteran withdrew his claim of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria are met for withdrawal of this claim. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a written statement in September 2014 indicating he does not want to appeal the unemployability (so TDIU claim), just the back and ankle claims.  According to 38 C.F.R. § 20.204(b) , a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d). 

Accordingly, no further action is warranted by the Board concerning this claim of entitlement to a TDIU, and the appeal of this claim is summarily dismissed.  Id. 


ORDER

The TDIU claim is dismissed since withdrawn.



REMAND

Additional development is necessary to fully and fairly adjudicate the remaining claims for higher ratings for the back and ankle disabilities.  The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, these claims, but it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

The Veteran last underwent relevant VA compensation examinations concerning these service-connected back and ankle disabilities in October 2009 and June 2011, respectively.  There is suggestion these disabilities have worsened considerably, including since those examinations.  See VA Form 9 dated in March 2012; see also Veteran statements dated in September 2013 and April 2014.  So to afford proper consideration of these claims, and given the amount of time since those examinations and suggestion of worsening disabilities, reexamination is needed reassessing the severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding records concerning evaluation and/or treatment for these low back and right ankle disabilities at issue since December 2011, whether at a VA facility or elsewhere.  The efforts to obtain these records are determined by 38 C.F.R. § 3.159(c)(1) and (c)(2) (2014), depending on who has custody of them.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for a VA compensation examination to reassess the severity of these service-connected low back and right ankle disabilities.  The claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination for review and consideration of the pertinent history.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

a. With regards to the Veteran's low back disability (chronic lumbar strain), all pertinent symptomatology, including lumbosacral spine range of motion and all neurological findings should be reported in detail.  All indicated diagnostic tests and studies should be accomplished.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, the examiner should specify whether there is ankylosis, either favorable or unfavorable.

b.  With regards to the Veteran's right ankle disability (chronic sprain), all pertinent symptomatology, including right ankle range of motion (expressed in degrees) and all neurological findings should be reported in detail.  The examiner should comment on whether any limitation of motion shown is moderate versus marked.  All additionally indicated diagnostic tests and studies should be performed.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca, 8 Vet. App. at 206.  As well, the examiner should specify whether there is ankylosis.

3.  Review the medical examination report to ensure it contains the information needed to address the applicable rating criteria.  If the report is deficient in any respect, return the file to the examiner for all necessary additional information.  38 C.F.R. § 4.2.


4. Then readjudicate these increased-rating claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


